Citation Nr: 0832296	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and from August 1950 to March 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board remanded this claim in April 2006 for a VA 
examination to determine the nature and etiology of any 
chronic pulmonary disorder to include bronchitis and 
pulmonary fibrosis.  The RO continued to deny his claim and 
appealed this decision again to the Board.  In an August 2007 
decision, the Board denied his claim of entitlement to 
service connection for chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis.  However, in August 2008, 
the Court of Appeals for Veterans Claims (CAVC) granted a 
joint motion to remand (JMR) to vacate and remand the August 
2007 Board decision.  In its JMR, the CAVC found the June 
2006 VA examination inadequate and remanded this claim for a 
proper one.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his chronic pulmonary disorder to 
include bronchitis and pulmonary fibrosis is a result of 
service.  More specifically, he contends that he had 
respiratory symptoms while serving in Panama in 1953 and 
treatment for them shortly after service which caused the 
current pulmonary disorder.

As noted, the JMR indicated that the August 2007 Board 
decision did not take into account relevant medical evidence 
that he had respiratory symptoms during service and an April 
1954 letter from Calle Hospital demonstrating that he 
received treatment for this condition.  As such, the CAVC 
determined that the June 2006 VA medical opinion was 
inadequate for purposes of adjudication.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 
Vet. App. 563, 568 (2007) (citing 38 C.F.R. § 4.2 for the 
proposition that if an examination report provided for the 
purposes of rating a service-connected disability does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).

This medical opinion also should have taken into account his 
lay statements which he is competent to provide concerning 
observable symptoms of respiratory distress.  See Washington 
v. Nicholson, 19 Vet. App. 362, 268 (2005) (holding the 
veteran could testify as to factual matters of which he had 
firsthand knowledge) and shortly after service (based 
primarily on the letter of April 1954, documenting admission 
to a local hospital less than a month after separation from 
service with suspected tuberculosis).  

As such, the Board must obtain an adequate medical opinion to 
determine whether the veteran's current pulmonary disorder is 
attributable to service that is prepared in contemplation of 
all the favorable evidence of record.  And this medical nexus 
opinion is needed to fairly decide this claim  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Schedule an appropriate VA examination to 
determine the etiology/onset of the 
veteran's pulmonary disorder.  The claims 
folder must be made available and reviewed 
by the examiner.  He or she must opine as 
to whether it is at least as likely as not 
any pulmonary disability found to be 
present is related to or had its onset in 
service.  In offering this assessment, the 
examiner must acknowledge and discuss the 
lay evidence of respiratory symptoms since 
service and offer a rationale in support of 
his or her impression.  All findings and 
conclusions should be set forth in a 
legible report.

2.  Then readjudicate this claim in light 
of this and any other additional evidence.  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

